United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
North Little Rock, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
C.B. Weiser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1338
Issued: December 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 11, 2011 appellant, through his attorney, filed a timely appeal from a
November 16, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
finding that he received an overpayment of compensation and denying waiver. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the overpayment decision.
ISSUES
The issues are: (1) whether appellant received an overpayment of $24,017.94 because he
was paid at an inaccurate rate; and (2) whether OWCP properly denied waiver of the
overpayment.
FACTUAL HISTORY
On July 3, 2007 appellant, then a 48-year-old maintenance manager, filed an
occupational disease claim alleging that he sustained major depression, generalized anxiety and
1

5 U.S.C. § 8101 et seq.

panic attacks due to factors of his federal employment. He stopped work on April 12, 2007.
OWCP accepted the claim for an episode of recurrent major depression, dysthmic disorder and
phobic disorders. It approved leave buyback from April 13, 2007 to January 25, 2008 and paid
appellant compensation for total disability on the periodic rolls beginning February 16, 2008.
OWCP determined that his weekly pay rate was $1,723.98 per week based on a date of injury of
May 15, 2000.
By decision dated November 10, 2009, OWCP terminated appellant’s compensation
benefits effective November 22, 2009 as the weight of the evidence from his attending physician
established that he could return to his regular work duties.2
In an internal memorandum dated March 26, 2010, OWCP noted that it correctly
calculated appellant’s pay rate as $1,723.98 but found that the date of injury of May 15, 2000
was used rather than April 12, 2007, the date that he was last exposed to the factors to which he
attributed his condition. As it used an incorrect date of injury, it had included consumer price
index (CPI) adjustments in his pay rate beginning May 15, 2000. In a worksheet dated April 2,
2010, OWCP determined that it had paid appellant $135,871.70 using a pay rate date of
May 15, 2000. It calculated that it should have paid him $111,853.76 using a pay rate date when
disability began of April 13, 2007, which resulted in an overpayment of $24,017.94.
On April 9, 2010 OWCP notified appellant of its preliminary determination that he
received an overpayment of $24,017.94 because it paid him compensation from February 16,
2008 to November 15, 2009 using an inaccurate pay rate. It found that it had used an incorrect
date to determine his pay rate and thus had applied inaccurate cost-of-living increases. OWCP
calculated the overpayment by subtracting the amount of compensation that appellant should
have received using a pay rate date of April 13, 2007, $111,853.76, from the amount that he
actually received using incorrect CPI adjustments, $135,871.70, to find an overpayment of
$24,017.94. It further advised him of its preliminary determination that he was without fault in
the creation of the overpayment. OWCP requested that appellant complete the enclosed
overpayment recovery questionnaire and submit supporting financial documents. Additionally, it
notified him that, within 30 days of the date of the letter, he could request a telephone
conference, a final decision based on the written evidence or a prerecoupment hearing.
On May 7, 2010 appellant requested a prerecoupment hearing.3 He challenged the
amount of the overpayment and requested waiver. Appellant submitted a completed
overpayment recovery questionnaire providing his income and expenses and information
regarding his assets, including a statement documenting over $100,000.00 in his Thrift Savings
Plan (TSP) account. In an accompanying letter, he related, “When I was off work April 12, 2007
through November 15, 2010, my doctor advised me to get out of the house and do activities I
enjoyed. This was to get my mind off my job and help with my anxiety/reoccurring depression.”
Appellant took 30 trips to visit acreage that he owned in the mountains and that he also took
several family vacations. He estimated that he spend about $14,865.00 on the trips. Appellant
asserted, “I was unaware that I was over compensated and suffered a financial loss on these trips.
2

Appellant returned to work on November 16, 2009.

3

In an April 30, 2010 report of telephone call, OWCP indicated that it had provided appellant with a worksheet
showing his correct compensation and the CPI adjustments. It noted that he “understands all the figures now….”

2

I would not have taken them had I known I was getting money that was not due to me.” He
requested a credit on the overpayment of $14,865.00.
At the telephone hearing, held on August 10, 2010, appellant described his living
expenses. He further related that he took vacations when he was off work on the advice of his
physician. Appellant related that he would have taken less expensive vacations if he had known
that he was receiving incorrect compensation. He asked for waiver of the amount that he spent
on the vacations.
By decision dated November 16, 2010, the hearing representative finalized the finding
that appellant received an overpayment of $24,017.94 because he received compensation based
on an inaccurate pay rate date. She determined that he was without fault but denied waiver after
finding that he did not need his current income to meet his living expenses and as his assets
exceeded the resource base. The hearing representative further found that appellant did not
relinquish a valuable right or change position for the worse. She found that he should repay the
overpayment in full.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA4 provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.5 Pay rate for compensation purposes is defined in section 8101(4) as the monthly pay at
the time of injury, the time disability begins or the time disability recurs, if the recurrence is
more than six months after returning to full-time work, whichever is greater.6 Section 8146(a) of
FECA provides that compensation payable on account of disability or death which occurred
more than one year before the effective date of a cost-of-living increase shall be increased by the
percentage of the increase.7
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of $24,017.94 for the period
February 16, 2008 to November 15, 2009 because OWCP paid him compensation that included
inaccurate cost-of-living increases. Pay rate for compensation purposes is either the monthly pay
at the time of injury, the time disability began or at the time disability recurs if the recurrence is
more than six months after returning to full-time work.8 Appellant stopped work on
April 12, 2007. OWCP, however, mistakenly entered the effective pay rate date as May 15,
2000 instead of April 12, 2007, the date disability began and the date that he was last exposed to
the conditions that caused his injury. It thus incorrectly adjusted his compensation to include
cost-of-living increases beginning May 15, 2000. The Board has held that a claimant is entitled
to a cost-of-living increase only where entitlement to compensation occurs more than one year
4

Supra note 1.

5

Id. at § 8102.

6

Id. at §§ 8101(4); 8114; see also 20 C.F.R. § 10.5(s).

7

Id. at § 8146(a); see also Franklin L. Armfield, 29 ECAB 500 (1978).

8

See supra note 6.

3

prior to the effective date of the increase.9 OWCP subtracted the amount of compensation it
should have paid appellant using the correct pay rate date of April 13, 2007, $111,853.76, from
the amount that he actually received using incorrect cost-of-living adjustments, $135,871.70, to
find an overpayment of $24,017.94. As appellant was only entitled to cost-of-living increases
that, became effective after April 13, 2007, he received an overpayment of $24,017.94.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA10 provides that an overpayment must be recovered unless
“incorrect payment has been made to an individual who is without fault and when adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience.”
(Emphasis added.) Thus, a finding that appellant was without fault does not automatically result
in waiver of the overpayment. OWCP must then exercise its discretion to determine whether
recovery of the overpayment would defeat the purpose of FECA or would be against equity and
good conscience.
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose
of FECA if recovery would cause hardship because the beneficiary needs substantially all of his
income (including compensation benefits) to meet current ordinary and necessary living
expenses and also, if the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data provided by the Bureau of Labor Statistics.11 An individual’s liquid assets
include but are not limited to case, the value of stocks, bonds, savings accounts, mutual funds
and certificates of deposits.12 Nonliquid assets include but are not limited to the fair market
value of an owner’s equity in property such as a camper, boat, second home and furnishings and
supplies.13
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt; and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.14 To establish that a valuable right has been
relinquished, it must be shown that the right was in fact valuable, that it cannot be regained and
that the action was based chiefly or solely in reliance on the payments or on the notice of
payment.15
9

See Franklin L. Armfield, supra note 7.

10

5 U.S.C. § 8129.

11

20 C.F.R. § 10.436. Office procedures provide that assets must not exceed a resource base of $4,800.00 for an
individual or $8,000.00 for an individual with a spouse or dependent plus $960.00 for each additional dependent.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a)
(October 2004).
12

Id.

13

Id.

14

20 C.F.R. § 10.436.

15

Id. at § 10.437(b)(1).

4

ANALYSIS -- ISSUE 2
OWCP found that appellant was not at fault in creating the overpayment of
compensation. The overpayment cannot be waived, however, unless recovery would defeat the
purpose of FECA or be against equity and good conscience. In order to defeat the purpose of
FECA it must be established that a claimant needs substantially all current income to meet
current ordinary and necessary living expenses and that his assets do not exceed the established
limit (currently $8,000.00 for a claimant with a spouse and $960.00 for each additional
dependent). If nonexempt assets exceed the established limit, then recovery of the overpayment
would not defeat the purpose of FECA.
Appellant provided evidence accompanying his overpayment recovery questionnaire
indicating that he had over $ 100,000 in his TSP account. The Board has held that a claimant’s
contributions to the TSP and earnings from those contributions are considered assets which
OWCP may consider in determining waiver.16 Appellant has nonexempt assets that exceed the
established limit. Therefore, recovery of the overpayment would not defeat the purpose of
FECA.17
Additionally, the evidence does not demonstrate that recovery of the overpayment would
be against equity and good conscience. The availability of assets indicates that appellant would
not experience financial hardship attempting to repay the debt. The factors considered regarding
financial hardship are substantially the same as those for defeat the purpose of FECA and, as
noted above, appellant has sufficient available assets.18 Moreover, appellant has not presented
evidence that he gave up a valuable right or changed his position for the worse in reliance on the
overpayment. He argued that he relied to his detriment on the overpayment by spending part of
the money he received on trips to visit acreage that he owned and for family vacations.
Appellant related that his physician told him to do things that he enjoyed to help his recovery.
He did not submit evidence, however, substantiating that he relinquished a valuable right that he
was unable to get back or that his action in taking vacations was based chiefly or solely on
reliance on his compensation payments.19 The Board finds that recovery of the overpayment
would not be against equity and good conscience since there is no evidence of record from which
to conclude that appellant relied on his incorrectly calculated compensation payments to
relinquish a valuable right or change his position for the worse.

16

Eloise K. Hahn, Docket No. 01-1199 (issued June 25, 2002); see also P.C., Docket No. 10-01386 (issued
April 26, 2011).
17

As appellant has not met the second prong of the two-prong test of whether recovery of the overpayment would
defeat the purpose of FECA, it is not necessary to consider the first prong of the test, i.e., whether he needs
substantially all his income to meet current ordinary and necessary expenses.
18

See Jan K. Fitzgerald, 51 ECAB 659 (2000); Federal (FECA) Procedure Manual, Debt Management, Initial
Overpayment Actions, Chapter 6.200.6(b)(1) (June 2009).
19

See Wayne G. Rogers, 54 ECAB 482 (2003).

5

As the evidence fails to support that recovery of the overpayment would defeat the
purpose of FECA or be against equity and good conscience, the Board finds that OWCP did not
abuse its discretion by denying waiver of recovery.20
CONCLUSION
The Board finds that appellant received an overpayment of $24,017.94 because he was
paid at an inaccurate rate and that OWCP properly denied waiver of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the November 16, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 19, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

20

As OWCP did not direct recovery of the overpayment from continuing compensation payments, the Board does
not have jurisdiction over the recovery of the overpayment. See Desiderio Martinez, 55 ECAB 245 (2004) (with
respect to the recovery of overpayments, the Board’s jurisdiction is limited to reviewing those cases where OWCP
seeks recovery from continuing compensation benefits under FECA).

6

